Citation Nr: 1300143	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for arthritis, to include as secondary to service-connected psoriasis.

2.  Entitlement to service connection for gastrointestinal disability, to include as secondary to service-connected psoriasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.  

While the Veteran initially requested a Travel Board hearing on his August 2009 VA Form 9, in a February 2011 statement he expressed that he no longer desired a hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

During the course of the Veteran's appeal, the RO granted service connection for psoriasis in a December 2009 rating decision.  As this represents a full grant of this matter previously on appeal, it is no longer before the Board.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for stomach problems and arthritis as be believes that these disabilities arose as a result of his active duty service.  While the Veteran has expressed that he believes that these disabilities are a result of his service in Vietnam and particularly his exposure to Agent Orange therein, and that these disabilities began shortly after his discharge, the medical evidence of record raises the possibility that these disabilities may be related to his service-connected psoriasis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

With respect to the claim for service connection for arthritis, a January 2005 report from the Indiana University Medical Group reflects that he Veteran had a longstanding history of extensive psoriasis as well as complaints of joint pains.  A May 2005 report notes that the Veteran had some features of arthritis.  Private treatment records from Dr. S. include an August 2006 report noting arthralgia and a history of psoriatic arthritis.  In addition, in a March 2011 statement, private physician Dr. S. wrote that while he had not treated the Veteran since November 2006, he did have a history of diagnosis of psoriatic arthritis brought on by his psoriasis.  

As regards the claim for service connection for stomach problems, the medical evidence of record includes a number of complaints of gastrointestinal complaints related to the Veteran's treatment of psoriasis.  In May 1995, private treatment records reflects gastrointestinal complaints which the Veteran indicated he thought was due to folic acid medication.  He reported that new medication improved his symptoms of gastrointestinal upset.  A March 1996 report notes epigastric tenderness and belching.  It was indicated that the Veteran had been watching his diet for years.  Diagnoses of gastritis and questionable reflux were indicated.  In December 1996, a private treatment report reflects that the Veteran had been treated for gastrointestinal reflux disease for the past 10 years. Later treatment records raise the possibility that the Veteran's stomach problems have been aggravated by his psoriasis treatment.  In October 2004, it was noted that the medication Embrel caused stomach discomfort.  An August 2005 private treatment reports reflects that the Veteran complained of stomach problems and had recently undergone an injection for his psoriasis.   A July 2008 private treatment report notes the Veteran's complaint that his medication was hurting his stomach.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Given that the record reflects possible current arthritis and stomach disabilities that may be caused or aggravated by the Veteran's service-connected psoriasis, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for arthritis and gastrointestinal disability, to include as secondary to a service-connected psoriasis.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify all current gastrointestinal and arthritis disability(ies).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current gastrointestinal and arthritis disability was incurred in service or is otherwise medically related to service, or was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected psoriasis, to include any medication taken for this disability.  The examiner should rule in or out the presence of psoriatic arthritis.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

